DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments in the Request for Continuation, filed March 12, 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims
Claim Rejections - 35 USC § 103 – Obviousness (New Rejections)
1) Claims 1, 3-4, 7-9, 12-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim et al. (US 2005/0281757) in view of Jones et al. (US 2005/0260544) and Sekino et al. (US 6,740,267). 
Ibrahim et al. disclose oral care films. The films comprise a water soluble active layer and may also comprise a backing layer. The active layer is a polymer matrix having a hydrophilic component (Abstract). The polymers for the films are dissolved in a solvent such as ethanol and water (paragraph 0073). Backing layers may be used and comprise water-insoluble polymers such as ethyl cellulose (paragraph 0075). Polymers in the active layer comprise monomers including hydrophilic monomers which are selected from the group consisting of 
When the layers are made, the solutions made meet the limitations of a kit. When the solvents are evaporated, the layers are formed meeting dried or cured.
Ibrahim et al. differ from the instant claims insofar as they do not disclose the encapsulating agent is hydrophobic. 
Jones et al. disclose whitening strips. The active agent may be encapsulated with an encapsulating agent and embedded into one layer of the strip. The encapsulating agent includes Eudragit®, which is a hydrophobic polymer. 

Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to have used ethyl acetate or heptane as the solvent for the ethyl cellulose and Eudragit as the coating for the active in Ibrahim motivated by the desire to use a solvent disclosed by the art as being able to solubilize ethyl cellulose and a polymer suitable for encapsulating an active agent. 
The layer first layered is cured and then the second is applied. Therefore the second solvent does not dissolve the first layer.  
In regards to claims 7-9, the combination of polymers and solvents of Ibrahim et al. in view of Jones et al. and Sekino et al. would meet the limitations recited in claims 7-9. 

2) Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim et al. (US 2005/0281757) in view of Jones et al. (US2005/0260544) and Sekino et al. (US 6,740,267) in further view of Yates et al (US 6,319,510). 
Ibrahim et al. in view of Jones et al. and Sekino et al. is discussed above and differ insofar as it does not disclose ethylene-vinyl acetate copolymer as a water insoluble backing material. 

Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used ethylene-vinyl acetate copolymer as the backing layer polymer in the films of Ibrahim et al. because they are suitable polymers for backing materials. 


Conclusion
Claims 1, 3-4, 7-9, 12-15, 17-19 and 23 are rejected.
Claim 16 is withdrawn.
Claim 20 is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/
Primary Examiner, Art Unit 1612